internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 1-plr-109829-03 date aug legend x a b c d trust1 trust2 state d1 d2 d3 d4 d5 plr-109829-03 d6 d7 y1 y2 y3 a b c d e f dear this responds to your letter dated date requesting relief under sec_1362 of the internal_revenue_code on behalf of x and an extension of time under sec_301 of the procedure and administration regulations to make an electing_small_business_trust esbt election for trust1 facts according to the information submitted x was incorporated in state on d1 x made an s election effective d2 on d4 a and b two of the shareholders of x created trust1 for the benefit of their daughter c c’s issue and the settlers’ issue and trust2 for the benefit of their son d d’s issue and the settlers’ issue prior to the creation of trust1 and trust2 a and b each owned a shares of x stock on d4 a and b each contributed b shares of x stock to each trust and consequently each trust owned c shares on d5 d died pursuant to the terms of trust2 trust2 was liquidated and the c shares of x stock owned by trust2 were contributed to trust1 a and b each contributed to trust1 d shares on d6 and an additional e shares on d7 trust1 currently holds f shares of x stock for the taxable years from y1 to y2 trust2 was incorrectly treated as a grantor_trust with d as grantor and consequently d reported the income of trust2 on his personal tax returns for the relevant years for the taxable years from y1 to y3 trust1 was incorrectly treated as a grantor_trust with c as grantor and consequently c plr-109829-03 reported the income of trust1 on her personal tax returns for the relevant years x recently discovered that trust1 and trust2 both did not qualify as grantor trusts and that esbt elections had not been made for the trusts within a reasonable_time after the discovery of its mistakes x submitted this ruling_request to correct the mistakes it is represented that at all relevant times x and its shareholders treated x as an s_corporation and filed all tax returns consistent with the treatment of x as an s_corporation x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include an electing_small_business_trust sec_1361 provides that an electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than an i individual ii an estate or iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1_1361-1 of the income_tax regulations provides in part that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of paragraph m ii of this section under sec_1_1361-1 if s_corporation stock is transferred to a_trust the esbt election must be made within the 16-day-and-2-month period beginning on the plr-109829-03 day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explains sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as plr-109829-03 including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representation made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore the trustee of trust1 is granted an extension of time of days from the date of this letter to file an esbt election for trust1 effective as of d3 with the appropriate service_center a copy of this letter should be attached to the election we also conclude that x’s election to be treated as an s_corporation terminated on d4 we further conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 and contingent on the filing of the esbt election for trust1 x will be treated as continuing to be an s_corporation from d4 and thereafter provided that x’s s election is not otherwise terminated under sec_1362 except as provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes or whether trust1 is an esbt under sec_1361 plr-109829-03 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
